157 F.3d 908
J. Daniel Kimel, Jr., Ralph C. Dougherty, Burton H. Altman,Robert W. Beard, Valdall K. Brock, Doris C. Bakerv.State of Florida Board of Regents; Wellington N. Dickson,a/k/a Duke v. Florida Department of Corrections, JacksonCounty, Jackson Correctional Institution, Jim Folsom, JamesEdward Childs, a/k/a J.E. Childs, Major; RoderickMacPherson, Marvin Narz v. University of Montevallo,National Employment Lawyers Assocaition, U.S.
NOS. 96-2788, 96-3773, 96-6947
United States Court of Appeals,Eleventh Circuit.
August 17, 1998
N.D.Ala., 139 F.3d 1426

1
DENIALS OF REHEARING EN BANC.